Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,579,328 and 9,965,244 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Closest prior art Ueda et al. (US 2014/0256260) discloses “A wireless communication network includes a communication source device, such as a Bluetooth digital music player and a communication destination device, such as a Bluetooth headphone or speaker device. The communication source device is configured to transmit audio signals, such as encoded electrical signals in the audio frequency band, to the communication destination device via a wireless or wired audio communication channel. Upon receiving the audio signal, the communication destination device is configured to uniquely identify the communication source device and subsequently enter a discoverable mode to establish a wireless communication channel with the source device, such as via Bluetooth pairing. With such a configuration, the wireless communication channel connection process can be 
process.” Sato et al. (US 9503273) discloses “A control device, which handles a network system in which electronic devices installed in each of multiple rooms are connected via a communication network and each electronic device can perform communication via the communication network, includes: a control unit to selectively set a first control mode in which operation control according to operation input is performed as to a particular single electronic device, a second control mode in which operation control according to operation input is performed in common as to electronic devices installed in the same room, and a third control mode in which operation control according to operation input is performed in common as to electronic devices connected to the communication network, as an operation control mode according to predetermined operation input, and to generate a control command; and a transmission unit to transmit a control command that the control unit has generated according to the control mode.”
However, the cited prior arts does not teach a media playback system with a command device receiving via a wireless communication interface from a mobile device, an instruction to pair the command device with a first zone of the media playback system, wherein the first zone is joined into a synchrony group with one or more second zones that comprise one or more second playback devices thereby allowing the command device sending command instruction to multiple zones in synchrony.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AN T NGUYEN/Primary Examiner, Art Unit 2683